Citation Nr: 1808949	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  09-16 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for left shoulder disability, to include as secondary to service-connected right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel



INTRODUCTION

The Veteran served on active duty from July 1998 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2012, the Board denied the instant claim.  The Veteran subsequently appealed such denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2013, the Veteran's representative at the Court level and VA's General Counsel agreed to a Joint Motion for Partial Remand (JMR) to remand the part of the Board's September 2012 decision that specifically denied entitlement to service connection for left shoulder disability.  The Court granted the JMR in an Order dated February 2013, and therefore, such issue was remanded to the Board for further adjudication.

The Board remanded the appeal for further development in July 2013, February 2014, December 2014, September 2015, and April 2016.

In April 2017, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA) with respect to the etiology of the Veteran's left shoulder disorder.  The opinion was provided in May 2017; however, the Board determined that the opinion required clarification, and requested an addendum opinion in September 2017.  The addendum opinion was received by the Board in November 2017.  Because the claim is granted in full, no prejudice to the Veteran results from the Board's consideration of his claim without providing him an opportunity to review and respond to the VHA medical opinion.



FINDING OF FACT

The Veteran's left shoulder disorder is caused by his service-connected right shoulder disability.


CONCLUSION OF LAW

The criteria for establishing service connection for left shoulder tendonitis as secondary to the Veteran's service-connected right shoulder disability have been met.  38 U.S.C. §§  1110, 5107 (2012); 38 C.F.R. §§  3.102, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his left shoulder disorder, tendonitis, is due to overcompensating for his service-connected right shoulder disability.  The Veteran is left hand dominant.

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Multiple VA opinions have been provided as to whether the Veteran's left shoulder disability is secondary to his service-connected right shoulder disability, and for various reasons set out in the record, the Board has found these to be inadequate.

The Board finds that the most probative opinion of record is the opinion provided by the VHA examiner in November 2017.  The examiner noted that the Veteran's post-service employment was in fields that required heavy lifting, placing excessive load across both shoulders, regardless of overcompensation.  The examiner indicated that, in situations where a person has preferential use of one side, due to profound sided dominance or to disability, there would be asymmetrical loading to that side.  In the Veteran's case, the examiner found that he would be expected to have more loading on his dominant (left) side, due to his service-connected disability and post-service occupational demands.  She indicated that the Veteran's service-connected right shoulder disability placed his left shoulder at risk for a shoulder condition and disability.  She also opined that the Veteran's service-connected right shoulder disability has aggravated his left shoulder disability due to the overuse of his left shoulder to compensate for his right shoulder.

The letter appears to support a finding that the Veteran's service-connected right shoulder disability both caused and aggravated the Veteran's left shoulder disability.  Therefore, the Board will resolve any reasonable doubt in favor of the Veteran and find that the Veteran's service-connected right shoulder disability caused his left shoulder disability. Accordingly, an award of service connection for left shoulder tendonitis is warranted as secondary to the Veteran's service-connected right shoulder disability.  See 38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for a left shoulder disorder is granted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


